Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 07/29/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-35 of U.S. Patent No. 11/107,792. The instant applications claims similar subject matter as the patent with differences that are obvious to one ordinary skilled in the art. For instance:

Regarding claim 1, claims 1 and 2 of U.S. Patent No. 11/107,792 teaches A stretchable display device (claim 1, line 1), comprising: a lower substrate (claim 1, line 1) as a first substrate (claim 1, line 1), the lower substrate (claim 1, line 2) having an active area (claim 1, line 2) and a non-active area (claim 1, line 2) adjacent to the active area (claim 1, line 2); a plurality of second substrates (claim 1, line 3) positioned on the lower substrate (claim 1, line 3) and horizontally separated from each other; a transistor (claim 1, line 4) disposed on a second substrate (claim 1, line 5) of the plurality of second substrates (claim 1, line 5; a light emitting element (claim 1, line 5) on the transistor (claim 1, line 5) and on the second substrate (claim 1, line 6); one or more third substrates (claim 1, line 6) positioned between the plurality of second substrates (claim 1, line 6) to interconnect two adjacent second substrates, and the third substrate (claim 1, line 6) having a first portion having a narrower width (claim 1, line 7) than a second portion of the third substrate(claim 1, line 6) ; an upper substrate (claim 1, line 9) covering the lower substrate and the light emitting element; and a plurality of connection lines disposed on the third substrate (claim 1, line 6), wherein at least one of the lower substrate (claim 1, line 9) and the upper substrate (claim 1, line 9) is a flexible substrate, wherein the third substrate (claim 1, line 6) has a top surface and a bottom surface, the top surface is adjacent to the connection line (claim 2, line 2) and the bottom surface is adjacent to the lower substrate (claim 1, line 9), and wherein a width of the top surface is greater than a width of one of the plurality of the connection lines (claim 2, line 2).
Regarding claims 2-16, claims 2-16 of U.S. Patent No 11/107,792.further teaches dependent claims 2-16 of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848